After Remand from Supreme Court

HOLMES, Retired Appellate Judge.
The prior judgment of this court has been reversed by the Supreme Court of Alabama. See Ex parte Krupp Oil Co., 727 So.2d 85 (Ala.1998). On remand to this court, and in compliance with the supreme court’s opinion, the judgment of the trial court is now reinstated.
The foregoing opinion was prepared by Retired Appellate Judge Richard L. Holmes while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Ala.Code 1975.
JUDGMENT REINSTATED.
All the judges concur.